          Case 3:19-cv-01906-JAM Document 1 Filed 12/03/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA,                           No.
  Plaintiff,

 v.

 $29,000.00 IN UNITED STATES
 CURRENCY
   Defendant.
                                                     December 3, 2019
 [CLAIMANT: CARLOS REIS]

                        VERIFIED COMPLAINT OF FORFEITURE

       Now comes the Plaintiff, the United States of America, by and through its attorneys, John

H. Durham, United States Attorney for the District of Connecticut, and David C. Nelson,

Assistant United States Attorney, and respectfully states:

1.     This is a civil action in rem brought to enforce the provisions of 18 U.S.C. § 981(a)(1)(A)

       for the forfeiture of property involved in a financial transaction in violation of 18 U.S.C.

       §§ 1956 and 1960.

2.     This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§ 1345 and 1355.

3.     Venue is appropriate in the District of Connecticut by virtue of 28 U.S.C. § 1395.

4.     The Defendant is $29,000.00 in United States Currency (“Defendant Currency”).

5.     The Defendant Currency is located within the jurisdiction of the Court.

6.     On September 5, 2019, Carlos Reis submitted an administrative claim of ownership to the

       Defendant Currency.




                                                 1
            Case 3:19-cv-01906-JAM Document 1 Filed 12/03/19 Page 2 of 7



                                   Background of Investigation

7.       On July 12, 2019, at or around 4:10 pm, an individual named Carlos Reis (“Reis”) went

         through a pre-flight security scan at Bradley International Airport in Windsor Locks, CT.

8.       During this scan, Transportation Security Administration (“TSA”) personnel identified

         anomalies in Reis’ groin, buttocks, and leg areas.

9.       TSA personnel asked him if he had anything in his pockets and to remove any items from

         his pockets.

10.      Reis, who understood English, appeared nervous and took out his wallet and multiple

         envelopes that were determined to be filled with currency.

11.      Reis stated that he had approximately $20,000 in U.S. currency. Reis denied having

         anything else in his pockets.

12.      TSA personnel then began to pat down Reis. During the pat down, TSA personnel

         observed that Reis was wearing two pairs of pants (hereinafter referred to as the “inner”

         and “outer” pants) and that there were additional items contained in Reis’ rear/buttocks

         area.

      13. Reis was again asked if he had anything else in his pockets. He denied having anything

         else. Additional TSA personnel then questioned Reis on whether he had anything in his

         pockets. At this point, Reis stated that he had more currency within his inner pants. Reis

         was then taken to a private area of the airport, at which point Reis removed more

         currency from his inner pants.

14.      Reis told law enforcement that he had more currency in his bag. He explained that he

         was from Brazil, he was in the United States to buy items for his company, and that he




                                                  2
         Case 3:19-cv-01906-JAM Document 1 Filed 12/03/19 Page 3 of 7



      exchanged the currency when he came to the United States. Reis said he had

      approximately $30,000 to $40,000 in his possession.

15.   The currency within Reis’ bag was located, inter alia, in a series of envelopes inside a

      box of medication.

16.   Law enforcement observed that Reis’ ability to speak English seemingly decreased as the

      examination progressed.

17.   Law enforcement then conducted a consensual interview of Reis with the assistance of a

      Portuguese translator.

18.   During the interview, by way of example, Reis made the following statements:

         a. Reis claimed that he could not remember his full phone number.

         b. Reis stated that he had been in the United States for approximately two months.

         c. Reis stated that he was a university professor and also a civil engineer for a

             mining company.

         d. Reis explained that he was operating a money exchange system, which was being

             operated outside of the formal financial system, in which money, goods, or

             services are exchanged between people in Brazil and the United States.

         e. Reis explained that a friend wanted to send money to Brazil and convert that

             money from U.S. Dollars to Brazilian Reals. Reis explained, in substance, that

             Western Union places restrictions on the amount of money that can be sent in an

             exchange, so Reis had looked for alternatives.

         f. Reis explained, in substance, that if Person A, located in the United States, needed

             to send currency to Person C, located in Brazil, and Person B was traveling to

             Brazil, then Person A could give Person B the currency while they were still in



                                               3
        Case 3:19-cv-01906-JAM Document 1 Filed 12/03/19 Page 4 of 7



             the United States. Person B would then take the currency to Brazil and, after

             arriving in Brazil, would give the currency to Person C.

         g. Reis explained that he was traveling to Los Angeles to invest in real estate and

             was carrying the currency because he could not have a bank account in the United

             States.

         h. Reis explained that the currency in his possession was from a friend. He could

             not initially recall the name of the friend, nor did he have a receipt from this

             person. He later stated that this friend was really a friend of a friend named

             “Bela.” He did not know Bela’s last name or phone number. Reis also said that

             he has known Bela for four months.

         i. Reis stated that he had been stopped once before in Brazil for attempting to bring

             money out of Brazil into the United States.

         j. Reis told law enforcement that it was fair to say that he was working to exchange

             money in order to avoid paying taxes and fees, as well as not being allowed to

             travel with large sums of money. Reis also admitted that he did not own or

             operate a licensed money transmitting business.

         k. Reis denied that any of the currency had been in contact with narcotics.

19.   Law enforcement utilized a trained law enforcement narcotics detection canine to inspect

      the currency. The law enforcement canine alerted, i.e., detected, to the presence of

      narcotics on the currency.

20.   Based upon Homeland Security Investigations (“HSI”) Special Agent (“SA”) Goodwin’s

      training and experience, wearing 2 pairs of pants (the inner and outer pants) and




                                               4
         Case 3:19-cv-01906-JAM Document 1 Filed 12/03/19 Page 5 of 7



      concealing currency within both of those pants is a tactic commonly used by smugglers

      of illicit goods including bulk cash smugglers.

21.   Furthermore, based upon HSI SA Goodwin’s training and experience, those involved in

      the smuggling of illicit goods on their person tend to reveal the presence of those items in

      stages when caught, admitting to the presence of only a portion of those goods at a time

      in the hopes that the inquiring Agent or Officer will stop questioning once the initial

      portion of those goods is discovered.

22.   Law enforcement seized Reis’ currency based on Reis’ method of concealment,

      observations that he appeared nervous, his statements made during the interview,

      including the various inconsistencies in his statements, and, including but not limited to,

      the above insights based on the training and experience of HSI SA Goodwin.

23.   Based on the above information, it is believed that the $29,000.00 in United States

      Currency constitutes property involved in a transaction or attempted transaction of an

      unlicensed money transmitting business in violation of 18 U.S.C. §§ 981, 1956 and 1960;

      and, therefore, is subject to forfeiture.




                                                  5
          Case 3:19-cv-01906-JAM Document 1 Filed 12/03/19 Page 6 of 7



       WHEREFORE, the United States of America prays that a Warrant of Arrest In Rem be

issued for $29,000.00 in United States Currency; that due notice be given to all parties to appear

and show cause why the forfeiture should not be decreed; that judgment be entered declaring the

property to be condemned and forfeited to the United States of America for disposition according

to law; and that the United States of America be granted such other relief as this Court may deem

just and proper, together with the costs and disbursements of this action.



                                                     Respectfully submitted,

                                                     JOHN H. DURHAM
                                                     UNITED STATES ATTORNEY


                                                     /s/ John B. Hughes
                                                     John B. Hughes
                                                     Chief, Civil Division
                                                     Assistant U. S. Attorney

                                                     /s/ David C. Nelson
                                                     David C. Nelson (ct25640)
                                                     Assistant U.S. Attorney
                                                     157 Church Street, 25th Floor
                                                     New Haven, CT 06510
                                                     Tel. (203) 821-3700
                                                     Fax     (203) 773-5373
                                                     David.C.Nelson@usdoj.gov




                                                 6
          Case 3:19-cv-01906-JAM Document 1 Filed 12/03/19 Page 7 of 7



                                         DECLARATION

       I am a Special Agent with the United States Department of Homeland Security, and I am

the case agent assigned the responsibility for this case.

       I have read the contents of the foregoing Verified Complaint of Forfeiture and the

statements contained therein are true to the best of my knowledge and belief.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this 3rd day of December, 2019.




                                                      /s/ Geoffrey Goodwin
                                               Geoffrey Goodwin
                                               Special Agent
                                               U.S. Department of Homeland Security




                                                  7
